Metcalf, J.
It was rightly left to the jury to decide whether the defendant, with a knowledge of the doing by others of the acts which constituted a nuisance, aided, promoted and encouraged those acts. If he did, then his counsel does not deny that he was legally found guilty. But exception is taken to the judge’s instruction, that in deciding whether the defendant did aid, promote and encourage those acts, the jury might consider, with the other evidence, his former connection with the coal yard, as the owners’ general agent. We see no error in this instruction. The fact that the defendant had been such general *215agent for several years, and until within a few weeks of the doing of the acts complained of as a nuisance, might well be taken into consideration by the jury, in deciding whether his connection with those acts had the effect of aiding, promoting and encouraging them. What he said or did might, we think, be reasonably supposed to have had an influence which would not have been produced by the same words or acts if he had been a stranger.

Exceptions overruled.